MEMORANDUM CASES.
All of the material facts and propositions of law herein involved are identical with those in the case of Case v.Kirkwood, No. 549 (ante, p. 207 [6 P.2d 100]), this day decided, with the exception that this action is brought by a different plaintiff, relates to a different improvement upon the same property, and the amount claimed is not the same. [1] Upon the authority of that case and for the reason therein given, the order appealed from is affirmed.
Marks, J., and Jennings, J., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on January 11, 1932. *Page 756